467 A.2d 1274 (1983)
Bertram FIELD and Edward L. Fanucchi, Plaintiffs Below, Appellants,
v.
Henry G. ALLYN, Jr., Gordon E. Neuenschwander, G. Gray Garland, Jr., Bernard B. Smyth, the Pittsburgh and Lake Erie Company, and Beloit Corporation, Defendants Below, Appellees.
Supreme Court of Delaware.
Submitted: September 12, 1983.
Decided: November 4, 1983.
Irving Morris, of Morris & Rosenthal, P.A., Wilmington, and William Klein, II (argued), of Tenzer, Greenblatt, Fallon & Kaplan, New York City, for plaintiffs.
David A. Drexler (argued), and Thomas C. Grimm, of Morris, Nichols, Arsht & Tunnell, Wilmington, for defendants.
Before McNEILLY, MOORE and CHRISTIE, JJ.
PER CURIAM:
In this class action brought on behalf of former minority shareholders attacking a tender offer and subsequent cash-out merger, plaintiffs appeal from a judgment of the Court of Chancery in favor of all defendants. We affirm for the reasons stated in the learned opinion of Chancellor Brown. Field v. Allyn, Del.Ch. 457 A.2d 1089 (1983).